EXHIBIT 99 P R E S SR E L E A S E RELEASE DATE: CONTACT: January 27, 2009 CHARLES P. EVANOSKI GROUP SENIOR VICE PRESIDENT CHIEF FINANCIAL OFFICER (724) 758-5584 FOR IMMEDIATE RELEASE ESB FINANCIAL CORPORATION ANNOUNCES EARNINGS FOR FOURTH QUARTER AND 2 Ellwood City, Pennsylvania, January 27, 2009 – ESB Financial Corporation (NASDAQ: ESBF), the parent company of ESB Bank, today announced earnings of $0.84 per diluted share on net income of $10.2 million for the year ended December 31, 2008, which represents a 37.7% increase in net income per diluted share as compared to earnings of $0.61 per diluted share on net income of $7.7 million for the year ended December 31, 2007.The Company’s return on average assets and average equity were 0.53% and 7.88%, respectively, for the year ended December 31, 2008 and 0.40% and 5.98%, respectively, for the year ended December 31, 2007. For the three months ended December 31, 2008, the Company announced earnings of $0.16 per diluted share on net income of $2.0 million, which represents a 14.3% increase in net income per diluted share as compared to earnings of $0.14 per diluted share on net income of $1.7 million for the quarter ended December 31, 2007.The Company’s annualized return on average assets and average equity were 0.40% and 6.16%, respectively, for the quarter ended December 31, 2008 and 0.36% and 5.15%, respectively, for the quarter ended December 31, Commenting on the quarter and year end results, Charlotte A. Zuschlag, President and Chief Executive Officer of the Company, stated, “The Board of Directors, senior management and I are pleased with the improvement in earnings for the quarter and year ended December 31, 2008, especially considering the challenging time for the banking industry. Our philosophy has been to manage the interest rate margin without compromising asset quality or future earnings potential while continuing to offer quality products to our customers. The results of these efforts are an improvement to our net interest margin of approximately 33 basis points since December 31, 2007 and a significant improvement in earnings.
